Citation Nr: 1445840	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-01 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) death benefits in the amount of $20,772.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  He died in July 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Committee on Waivers and Compromises (Committee) of the Regional Office (RO) of VA in Milwaukee, Wisconsin. 

The issue of entitlement to restoration of VA death benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a December 2006 decision, the RO determined that the Appellant was entitled to service-connected death (Dependency and Indemnity Compensation (DIC)) benefits. 

2.  The Appellant was notified of the December 2006 decision in a May 2007 letter and was provided a VA Form 21-8765; this form notified the Appellant that payments to a surviving spouse would be discontinued upon remarriage or death; that if she remarried she was instructed not to endorse any check made to her as the Veteran's surviving spouse; that all checks should be returned with a statement showing the date of the remarriage so that her payments could be properly adjusted. 

3.  The Appellant remarried in October 2009. 

4.  Thereafter, the RO retroactively terminated the Appellant's DIC benefits, creating an overpayment in the amount of $20,772. 

5.  The overpayment of VA death benefits in the amount of $20,772 was not due to the Appellant's fraud, misrepresentation or bad faith.

6.  The creation of the debt was due to fault on the part of the Appellant.

7.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Appellant would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Appellant.

8.  The Appellant did not change her position to her detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

9.  Recovery of the overpayment would not deprive the Appellant of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad faith of the Appellant; however, recovery of the overpayment of VA death benefits in the amount of $20,772 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  

In a December 2006 decision, the RO determined that the Appellant was entitled to service-connected death benefits.  The Appellant was notified of the December 2006 decision in a May 2007 letter and was provided a VA Form 21-8765; this form notified the Appellant that payments to a surviving spouse would be discontinued upon remarriage or death; that if she remarried she was instructed not to endorse any check made to her as the Veteran's surviving spouse; that all checks should be returned with a statement showing the date of the remarriage so that her payments could be properly adjusted. 

In November 2009, the Appellant notified VA that she had remarried in October 2009, but was in the process of obtaining a divorce.  However, thereafter, divorce papers were not received.  In fact, the divorce was not finalized until November 2012.  The divorce papers indicate that Appellant and her former spouse ceased living together in November 2010.  

The Appellant's request for a waiver of the overpayment was referred to the Committee, but it was denied.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the Appellant's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  However, the Committee further determined that recovery of the overpayment of VA improved pension benefits in the amount of $20,772 would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad faith on the Appellant's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  

VA death benefits are payable to a surviving spouse who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A. §§ 104(14), 1310, 1311; 38 C.F.R. § 3.5.  The term "surviving spouse" includes: (1) a person of the opposite sex whose marriage to the Veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse); and (4) except as provided in § 3.55, has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Thus, once the Appellant remarried, she was no longer eligible for DIC benefits.  Although there are certain circumstances under which a surviving spouse's benefits may be restored, under no circumstances are they restored while she is still married, regardless of whether she is separated.  Therefore, although she argues that she should not be responsible for the repayment of the whole period of the overpayment, she was notified that payments to a surviving spouse would be discontinued upon remarriage or death and that she should not negotiate any payments if she remarried.  Although she told VA that she was seeking a divorce as of November 2009, clearly no divorce was finalized for some time after that and it was her obligation to cease negotiating payments.  

In regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Appellant received benefits she was not entitled to receive.  Thus, the recoupment of those benefits does not defeat the purpose of the benefit because she was remarried.  A failure to recoup the benefits would cause unjust enrichment to the debtor for the same reason.  Likewise, there is no indication that the Appellant's reliance on VA benefits resulted in relinquishment of another valuable right.

The Board has also considered whether the Appellant would suffer undue financial hardship if forced to repay the debt at issue, but she has already repaid the debt and the record does not show that recovery of the overpayment deprived her of the basic necessities of life.  Moreover, her financial status report showed that income exceeds expenses, monthly.  Therefore, the Board is simply unable to conclude that there is undue financial hardship in this case.  

In sum, after weighing the facts in light of the principles of equity and good conscience, the Board finds that the preponderance of the evidence is against entitlement to waiver of the recovery of the overpayment.


ORDER

Entitlement to a waiver of the recovery of an overpayment of VA death benefits in the amount of $20,772 is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


